     Case 6:21-cv-00051-ADA Document 24 Filed 07/06/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION


BCS SOFTWARE, LLC,

          Plaintiff
                                          Case No. 6:21-cv-0051-ADA
          v.

ZOHO CORPORATION
        Defendant.




                 CORRECTED JOINT MOTION
          FOR ENTRY OF AGREED SCHEDULING ORDER
        Case 6:21-cv-00051-ADA Document 24 Filed 07/06/21 Page 2 of 4




      Pursuant to Federal Rule of Civil Procedure 16 and Paragraph 3 of the Court’s

Order Governing Proceedings, BCS Software, LLC (“BCS”) and Zoho Corporation

(“Zoho”) hereby jointly submit a Proposed Scheduling Order for the Court’s

consideration. See Exhibit A (“Proposed Scheduling Order”).




                                                                                 2
         Case 6:21-cv-00051-ADA Document 24 Filed 07/06/21 Page 3 of 4




Dated: July 6, 2021                        Respectfully Submitted,


                                           /s/ Thomas Fasone III

                                           Raymond W. Mort, III
                                           Texas State Bar No. 0791308
                                           raymort@austinlaw.com
                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Ave, Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: (512) 865-7950


                                           Thomas Fasone, III
                                           Texas State Bar No. 0785382
                                           tfasone3@gmail.com
                                           Inventors First Law Group, PLLC
                                           2355 Thomas Ave, No. 2010
                                           Dallas, Texas 75201
                                           Telephone: (214) 402-5101


                                           M. Scott Fuller
                                           Texas Bar No. 24036607
                                           sfuller@ghiplaw.com
                                           GARTEISER HONEA, PLLC
                                           119 W. Ferguson Street
                                           Tyler, Texas 75702
                                           Telephone: (903) 705-7420
                                           Facsimile: (888) 908-4400


                                           ATTORNEYS FOR
                                           BCS SOFTWARE




Date: July 6, 2021                 /s/ Ryan Marton

                                   Ryan Marton (admitted pro hac vice)
                                   ryan@martonribera.com


                                                                          3
Case 6:21-cv-00051-ADA Document 24 Filed 07/06/21 Page 4 of 4




                          Carolyn Chang (admitted pro hac vice)
                          carolyn@martonribera.com
                          MARTON RIBERA SCHUMANN & CHANG LLP
                          548 Market Street, Suite 36117
                          San Francisco, CA 94104
                          Telephone:     (415) 360-2511

                          Darryl J. Adams (TX Bar No. 00796101)
                          dadams@sgbfirm.com
                          SLAYDEN GRUBERT BEARD PLLC
                          401 Congress Ave., Suite 1650
                          Austin, TX 78701
                          tel: 512.402.3550
                          fax: 512.402.6865


                          Attorneys for Defendant Zoho Corporation




                                                                     4
